DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 9-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-12, and 17-19 of copending Application No. 17/138,120 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses each of the instant application’s claim limitations or obvious variations thereof.  See claim mapping below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 7, 9, 10, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 10, 11, and 13 of US Patent No. 11,361,858. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses each of the instant application’s claim limitations or obvious variations thereof.  See claim mapping below.


Instant Application No. 17/144,266
Copending Application No. 17/138,120
1. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port connecting to the charging device for charging, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first opening aligning therewith the first electrical connecting port of the physiological signal transmitter; a charging module, including: a second electrical connecting port disposed in the first opening and moveable between a first position and a second position; a third electrical connecting port connectible to a power source; and a circuit assembly controlling a charging of the physiological signal transmitter, wherein the circuit assembly is electrically connected to the first electrical connecting port via the second electrical connecting port, and inputs therefrom a power from the power source by connecting to the third electrical connecting port; and a control module controlling an operation between the charging device and the physiological signal transmitter in a safe state and including: an operating portion mechanically coupled with the second electrical connecting port, the operating portion is controlled to drive the second electrical connecting port to move between the first position and the second position, and is electrically separated or connected with the first electrical connecting port; 50 6633431.1DEEBIO-PT007.6 a locking portion mechanically coupled with the operating portion, and controlling the operating portion for driving the locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position to prohibit or allow an access of the physiological signal transmitter, wherein when the physiological signal transmitter is placed on the bearing surface, the operating portion is controlled to drive the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and the locking portion is driven to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed,, so as to prevent the first electrical connecting port and the second electrical connecting port from being damaged while electrically connecting because the physiological signal transmitter is taken out or placed, so as to achieve the safe state; when the operating portion drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the locking portion retracts from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safe state.
1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power source; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power source, configured to provide and control a charging voltage, and configured to electrically connect to the second electrical connecting port for outputting the charging voltage; and a control module configured to control an operation between the charging module and the physiological signal transmitter and to maintain the operation under a safety state, including: an operating portion mechanically coupled to the second electrical connecting port, and configured to drive the second electrical connecting port to move between the first and the second positions so as to separate from or connect to the first electrical connecting port; a first locking portion configured to detect whether the 6623634.1 48DEEBIO-PT012 physiological signal transmitter is located at a predetermined position, and to detachably lock the operating portion for allowing or prohibiting the operating portion to move or from moving the second electrical connecting port; and a second locking portion mechanically coupled to the operating portion, and controlling the operating portion for driving the second locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position, to prohibit or allow a placement of the physiological signal transmitter, wherein: when the physiological signal transmitter is at the predetermined position, the first locking portion unlocks the operating portion, so that the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and drives the second locking portion to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed, so as to prevent the electrical connection between the first and the second electrical connecting ports from being destroyed due to a removal of the physiological transmitter to achieve the safety state; and when the operating part drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the second locking portion to retract from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safety state.
2. The charging device as claimed in claim 1, wherein the locking portion includes a first connecting end, and the operating portion further includes a second connecting end, the first connecting end and the second connecting end 51 6633431.1DEEBIO-PT007.6 are releasably coupled, so that when the operating portion drives the second electrical connecting port to move toward the second position, the locking portion is driven to protrude out of the bearing surface.
1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power source; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power source, configured to provide and control a charging voltage, and configured to electrically connect to the second electrical connecting port for outputting the charging voltage; and a control module configured to control an operation between the charging module and the physiological signal transmitter and to maintain the operation under a safety state, including: an operating portion mechanically coupled to the second electrical connecting port, and configured to drive the second electrical connecting port to move between the first and the second positions so as to separate from or connect to the first electrical connecting port; a first locking portion configured to detect whether the 6623634.1 48DEEBIO-PT012 physiological signal transmitter is located at a predetermined position, and to detachably lock the operating portion for allowing or prohibiting the operating portion to move or from moving the second electrical connecting port; and a second locking portion mechanically coupled to the operating portion, and controlling the operating portion for driving the second locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position, to prohibit or allow a placement of the physiological signal transmitter, wherein: when the physiological signal transmitter is at the predetermined position, the first locking portion unlocks the operating portion, so that the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and drives the second locking portion to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed, so as to prevent the electrical connection between the first and the second electrical connecting ports from being destroyed due to a removal of the physiological transmitter to achieve the safety state; and when the operating part drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the second locking portion to retract from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safety state.
3. The charging device as claimed in claim 1, wherein the operating portion further includes a first guiding element, and the second electrical connecting port further includes a second guiding element, wherein the first guiding element is coupled with the second guiding element for guiding the second electrical connecting port to electrically connect to the first electrical connecting port.
2. The charging device according to Claim 1, wherein the second electrical 6623634.1 49DEEBIO-PT012 connecting port further includes a first guiding element, the operating portion includes a second guiding element, and the first guiding element is coupled to the second guiding element to drive the second electrical connecting port to electrically connect to the first electrical connecting port.
4. The charging device as claimed in claim 1, wherein the power source is an external power source, and the third electrical connecting port is a USB port or a power adapter.
10. The charging device according to Claim 1, wherein the power source is an external electrical power source, and the third electrical connecting port is one of a USB port and a power switch connector.
5. The charging device as claimed in claim 1, wherein the physiological signal transmitter further includes a first matching portion, and the transmitter placing seat further includes a second matching portion, and when the first matching portion and the second matching portion combine with each other, the first connecting port and the first opening are correctly aligned.
7. The charging device according to Claim 1, wherein the physiological signal transmitter further includes a first matching portion, the transmitter placing seat 6623634.1 50DEEBIO-PT012 further includes a second matching portion, and when the first matching portion is connected to the second matching portion, the physiological signal transmitter is placed at the predetermined position and the first electrical connecting porting is aligned with the opening.
6. The charging device as claimed in claim 1, wherein the transmitter placing seat further includes an indication area having a shape corresponding to the first matching portion on an outer surface of the physiological signal transmitter for visually indicating a placing direction of the physiological signal transmitter.
8. The charging device according to Claim 1, wherein the transmitter placing seat further includes a guiding portion having a shape corresponding to the first matching portion on an outer surface of the physiological signal transmitter and configured to visually prompt a placing direction of the physiological signal transmitter.
7. The charging device as claimed in claim 1, wherein the transmitter placing seat further includes a cover to form a slot for inserting the physiological signal transmitter laterally.
9. The charging device according to Claim 1, wherein the transmitter placing seat further includes a cover forming a slot for allowing the physiological signal transmitter to be laterally plugged in.
9. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first opening aligning therewith the first electrical connecting port; a charging module, including: a second electrical connecting port disposed in the first opening and moveable between a first position and a second position; a third electrical connecting port connectible to a power source; and a circuit assembly for performing charging and charging control on the physiological signal transmitter, the circuit assembly is electrically connected to the second electrical connecting port and the third electrical connecting port; a control module for controlling a safety of electrical connection between the physiological signal transmitter and the charging module, including: an operating portion coupled with the charging module for driving the second electrical connecting port to move and electrically connect with the first electrical connecting port; a locking portion being extendable or retractable on the bearing surface for releasably positioning the physiological signal transmitter, 53 6633431.1DEEBIO-PT007.6 wherein, when the physiological signal transmitter is placed on the bearing surface, the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and the locking portion is driven to protrude out of the bearing surface to locate the physiological signal transmitter.
11. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive a physiological signal from a subcutaneous tissue of a living body, the physiological signal transmitter has a first electrical connecting port, and the charging device comprises: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port; a charging module including: a second electrical connecting port disposed in the opening, and configured to move between a first and a second positions; 6623634.1 51DEEBIO-PT012 a third electrical connecting port configured to connect to a power source; and a circuit assembly configured to charge the physiological signal transmitter and control a charging mode, and electrically connect between the second and the third electrical connecting ports; and a control module configured to control an electrical connection between the physiological signal transmitter and the charging module, and including: a first locking portion detachably restricting a movement of the second electrical connecting port; an operating portion coupled to the charging module, and configured to move the second electrical connecting port so as to actuate an electrical connection between the first and the second electrical connecting ports; and a second locking portion being extendable or retractable and configured on the bearing surface to detachably position the physiological signal transmitter, wherein: when the physiological signal transmitter is placed on the bearing surface, the first locking portion allows a movement of the second electrical connecting port, so that the operating portion drives the second electrical connecting port to move from the first position to the second position and electrically connect to the first electrical connecting port.
10. The charging device as claimed in claim 9, wherein the operating portion drives the second electrical connecting port to move from the second position to the first position to separate from the first electrical connecting port, and the operating portion drives the locking portion to retract to the bearing surface for unlocking the physiological signal transmitter.
12. The charging device according to Claim 11, wherein: when the operating portion drives the second electrical connecting port to move from the first position to the second position, the second locking portion is driven to protrude from the bearing surface to position the physiological signal transmitter; and 6623634.1 52DEEBIO-PT012 when the operating portion drives the second electrical connecting port to move from the second position to the first position, the second locking portion is driven to retract from the bearing surface to unlock the physiological signal transmitter.
11. The charging device as claimed in claim 9, wherein the locking portion is coupled with the charging module, and the charging module links the locking portion to protrude out of the bearing surface.
17. The charging device according to Claim 11, wherein the second locking portion is coupled to the charging module, by which the second locking portion is to protrude from the bearing surface.
12. The charging device as claimed in claim 9, wherein the locking portion is protrudes from the bearing surface for being raised or lowered, the locking portion is pressed downward when the physiological signal transmitter is placed on the bearing surface and passes the locking portion, and the locking portion is protruded from the bearing surface by an elastic restoring force when the physiological signal transmitter has completely left the second locking portion, so as to position the physiological signal transmitter.
18. The charging device according to Claim 11, wherein the second locking portion protrudes from the bearing surface for being raised or lowered, the second locking portion is pressed downward when the physiological signal transmitter is placed on the bearing surface and passes the second locking portion, and the second locking portion is protruded from the bearing surface by an elastic restoring force when the physiological signal transmitter has completely left the second locking portion, so as to position the physiological signal transmitter.
13. The charging device as claimed in claim 9, wherein the locking portion is releasably coupled to the operating portion, when the operating portion drives the second electrical connecting port to drive the second electrical connecting port from the first position to the second position, the locking portion is driven to protrude out of the bearing the surface.
19. The charging device according to Claim 11, wherein the second locking portion detachably coupled to the operating portion to have the operating portion drive the second electrical connecting port moving from the first position to the second position and simultaneously to have the second locking portion protrude out of the bearing surface.
14. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and externally transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first opening aligning therewith the first electrical connecting port of the physiological signal transmitter; and a charging module, including: a second electrical connecting port disposed in the first opening and moveable between a first position and a second position; a third electrical connecting port for connecting thereto a power source; a circuit component for performing charging and charging control on the physiological signal transmitter, the circuit assembly is electrically connected to the second electrical connecting port and the third electrical connecting port; a locking module being extendable or retractable on the bearing surface for releasably positioning the physiological signal transmitter, wherein the charging module is driven to move the second electrical connecting port from the first position to the second position to be electrically connected to the first electrical connecting port, and the locking module is driven to protrude out of the bearing surface to fix the transmitter.
1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power source; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power source, configured to provide and control a charging voltage, and configured to electrically connect to the second electrical connecting port for outputting the charging voltage; and a control module configured to control an operation between the charging module and the physiological signal transmitter and to maintain the operation under a safety state, including: an operating portion mechanically coupled to the second electrical connecting port, and configured to drive the second electrical connecting port to move between the first and the second positions so as to separate from or connect to the first electrical connecting port; a first locking portion configured to detect whether the 6623634.1 48DEEBIO-PT012 physiological signal transmitter is located at a predetermined position, and to detachably lock the operating portion for allowing or prohibiting the operating portion to move or from moving the second electrical connecting port; and a second locking portion mechanically coupled to the operating portion, and controlling the operating portion for driving the second locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position, to prohibit or allow a placement of the physiological signal transmitter, wherein: when the physiological signal transmitter is at the predetermined position, the first locking portion unlocks the operating portion, so that the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and drives the second locking portion to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed, so as to prevent the electrical connection between the first and the second electrical connecting ports from being destroyed due to a removal of the physiological transmitter to achieve the safety state; and when the operating part drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the second locking portion to retract from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safety state.
15. The charging device as claimed in claim 14, wherein when the charging module is driven to move the second electrical connecting port from the second position to the first position to separate the first electrical connecting port, the 55 6633431.1DEEBIO-PT007.6 locking module is driven to retract to the bearing surface to unlock the physiological signal transmitter.
1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power source; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power source, configured to provide and control a charging voltage, and configured to electrically connect to the second electrical connecting port for outputting the charging voltage; and a control module configured to control an operation between the charging module and the physiological signal transmitter and to maintain the operation under a safety state, including: an operating portion mechanically coupled to the second electrical connecting port, and configured to drive the second electrical connecting port to move between the first and the second positions so as to separate from or connect to the first electrical connecting port; a first locking portion configured to detect whether the 6623634.1 48DEEBIO-PT012 physiological signal transmitter is located at a predetermined position, and to detachably lock the operating portion for allowing or prohibiting the operating portion to move or from moving the second electrical connecting port; and a second locking portion mechanically coupled to the operating portion, and controlling the operating portion for driving the second locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position, to prohibit or allow a placement of the physiological signal transmitter, wherein: when the physiological signal transmitter is at the predetermined position, the first locking portion unlocks the operating portion, so that the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and drives the second locking portion to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed, so as to prevent the electrical connection between the first and the second electrical connecting ports from being destroyed due to a removal of the physiological transmitter to achieve the safety state; and when the operating part drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the second locking portion to retract from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safety state.
16. The charging device as claimed in claim 14, wherein the locking module is combined with the charging module, and the charging module is used for driving the locking module to protrude out of the bearing surface.
1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power source; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power source, configured to provide and control a charging voltage, and configured to electrically connect to the second electrical connecting port for outputting the charging voltage; and a control module configured to control an operation between the charging module and the physiological signal transmitter and to maintain the operation under a safety state, including: an operating portion mechanically coupled to the second electrical connecting port, and configured to drive the second electrical connecting port to move between the first and the second positions so as to separate from or connect to the first electrical connecting port; a first locking portion configured to detect whether the 6623634.1 48DEEBIO-PT012 physiological signal transmitter is located at a predetermined position, and to detachably lock the operating portion for allowing or prohibiting the operating portion to move or from moving the second electrical connecting port; and a second locking portion mechanically coupled to the operating portion, and controlling the operating portion for driving the second locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position, to prohibit or allow a placement of the physiological signal transmitter, wherein: when the physiological signal transmitter is at the predetermined position, the first locking portion unlocks the operating portion, so that the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and drives the second locking portion to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed, so as to prevent the electrical connection between the first and the second electrical connecting ports from being destroyed due to a removal of the physiological transmitter to achieve the safety state; and when the operating part drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the second locking portion to retract from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safety state.
17. The charging device according to claim 14, wherein the charging module is provided with a driving end for an external force to drive the second electrical connecting port to protrude out of the opening to be electrically connected to the first electrical connecting port.
1. A charging device for a physiological signal transmitter used to receive and send out a physiological signal from the subcutaneous tissue of a living body and having a first electrical connecting port connected to the charging device, the charging device comprising: a transmitter placing seat including: a bearing surface for placing the physiological signal transmitter; and an opening configured to align with the first electrical connection port of the physiological signal transmitter; and a charging module including: a second electrical connecting port disposed in the opening, and driven to move between a first position and a second position; a third electrical connecting port connected to a power source; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power source, configured to provide and control a charging voltage, and configured to electrically connect to the second electrical connecting port for outputting the charging voltage; and a control module configured to control an operation between the charging module and the physiological signal transmitter and to maintain the operation under a safety state, including: an operating portion mechanically coupled to the second electrical connecting port, and configured to drive the second electrical connecting port to move between the first and the second positions so as to separate from or connect to the first electrical connecting port; a first locking portion configured to detect whether the 6623634.1 48DEEBIO-PT012 physiological signal transmitter is located at a predetermined position, and to detachably lock the operating portion for allowing or prohibiting the operating portion to move or from moving the second electrical connecting port; and a second locking portion mechanically coupled to the operating portion, and controlling the operating portion for driving the second locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position, to prohibit or allow a placement of the physiological signal transmitter, wherein: when the physiological signal transmitter is at the predetermined position, the first locking portion unlocks the operating portion, so that the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and drives the second locking portion to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed, so as to prevent the electrical connection between the first and the second electrical connecting ports from being destroyed due to a removal of the physiological transmitter to achieve the safety state; and when the operating part drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the second locking portion to retract from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safety state.
18. The charging device according to claim 16, wherein the locking portion is operable to be raised beyond and lowered beneath the bearing surface, during a placing procedure of the physiological signal transmitter, the locking portion is initially pressed down, and after the placing procedure is completed, the physiological signal transmitter completely passes over the locking portion, and the positioning module is protruded beyond the bearing surface by an elastic restoring force to confine the physiological transmitter.
18. The charging device according to Claim 11, wherein the second locking portion protrudes from the bearing surface for being raised or lowered, the second locking portion is pressed downward when the physiological signal transmitter is placed on the bearing surface and passes the second locking portion, and the second locking portion is protruded from the bearing surface by an elastic restoring force when the physiological signal transmitter has completely left the second locking portion, so as to position the physiological signal transmitter.





Instant Application No. 17/144,266
US Patent No. 11,361,858 (application 17/138,999)
1. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port connecting to the charging device for charging, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first opening aligning therewith the first electrical connecting port of the physiological signal transmitter; a charging module, including: a second electrical connecting port disposed in the first opening and moveable between a first position and a second position; a third electrical connecting port connectible to a power source; and a circuit assembly controlling a charging of the physiological signal transmitter, wherein the circuit assembly is electrically connected to the first electrical connecting port via the second electrical connecting port, and inputs therefrom a power from the power source by connecting to the third electrical connecting port; and a control module controlling an operation between the charging device and the physiological signal transmitter in a safe state and including: an operating portion mechanically coupled with the second electrical connecting port, the operating portion is controlled to drive the second electrical connecting port to move between the first position and the second position, and is electrically separated or connected with the first electrical connecting port; 50 6633431.1DEEBIO-PT007.6 a locking portion mechanically coupled with the operating portion, and controlling the operating portion for driving the locking portion to protrude or retract along the bearing surface so as to determine whether the physiological signal transmitter is at a predetermined position to prohibit or allow an access of the physiological signal transmitter, wherein when the physiological signal transmitter is placed on the bearing surface, the operating portion is controlled to drive the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and the locking portion is driven to protrude out of the bearing surface to position the physiological signal transmitter for locking the physiological signal transmitter from being removed,, so as to prevent the first electrical connecting port and the second electrical connecting port from being damaged while electrically connecting because the physiological signal transmitter is taken out or placed, so as to achieve the safe state; when the operating portion drives the second electrical connecting port to move from the second position to the first position to separate the first electrical connecting port from the second electrical connecting port, and the operating portion drives the locking portion retracts from the bearing surface for unlocking the physiological signal transmitter, so as to allow the first connection port and the second connection port to be separated before the removal of the physiological signal transmitter to achieve the safe state.
1. A charging device for a physiological signal transmitter receiving and sending out a physiological signal from a subcutaneous tissue of a living body, and having a first electrical connecting port connected to the charging device, comprising: a transmitter placing seat including: a bearing surface placing thereon the physiological signal transmitter; and an opening aligning therewith the first electrical connecting port; a charging module including: a second electrical connecting port disposed in the opening, and moveable between a first position and a second position; a third electrical connecting port connected to a power source outputting therefrom a power; and a circuit assembly electrically connected to the third electrical connecting port to input therefrom the power, providing and controlling a charging voltage, and electrically connected to the second electrical connecting port to output the charging voltage; and a controlling module controlling an operation between the charging device and the physiological signal transmitter in a safe state and including: an operating portion coupled to and controlling the second electrical connecting port to have a moving stroke between the first position and the second position so as to separate from or connect to the first electrical connecting port; and a locking portion configured to determine whether the physiological signal transmitter is placed at a predetermined position so that depending on 6624270.1 47DEEBIO-PT010 whether the physiological signal transmitter is placed at the predetermined position, the operating portion is allowed to move or is prohibited from moving the second electrical connecting port, wherein when the physiological signal transmitter is at the predetermined position, the locking portion unlocks the operating portion to perform one of driving the second electrical connecting port to move from the first position to the second position to electrically connect to the first electrical connecting port and driving the second electrical connecting port to move from the second position to the first position to electrically disconnect to the first electrical connecting port.
5. The charging device as claimed in claim 1, wherein the physiological signal transmitter further includes a first matching portion, and the transmitter placing seat further includes a second matching portion, and when the first matching portion and the second matching portion combine with each other, the first connecting port and the first opening are correctly aligned.
5. The charging device as claimed in Claim 1, wherein the physiological signal transmitter includes a first matching portion, and the transmitter placing seat includes a second matching portion, and when the first matching portion and the 6624270.1 48DEEBIO-PT010 second matching portion are engaged, the physiological signal transmitter is placed in the predetermined position.
7. The charging device as claimed in claim 1, wherein the transmitter placing seat further includes a cover to form a slot for inserting the physiological signal transmitter laterally.
8. The charging device as claimed in Claim 1, wherein the transmitter placing seat further comprises a cover plate to form a slot for the physiological signal transmitter to be laterally inserted thereinto.
9. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first opening aligning therewith the first electrical connecting port; a charging module, including: a second electrical connecting port disposed in the first opening and moveable between a first position and a second position; a third electrical connecting port connectible to a power source; and a circuit assembly for performing charging and charging control on the physiological signal transmitter, the circuit assembly is electrically connected to the second electrical connecting port and the third electrical connecting port; a control module for controlling a safety of electrical connection between the physiological signal transmitter and the charging module, including: an operating portion coupled with the charging module for driving the second electrical connecting port to move and electrically connect with the first electrical connecting port; a locking portion being extendable or retractable on the bearing surface for releasably positioning the physiological signal transmitter, 53 6633431.1DEEBIO-PT007.6 wherein, when the physiological signal transmitter is placed on the bearing surface, the operating portion drives the second electrical connecting port to move from the first position to the second position to be electrically connected to the first electrical connecting port, and the locking portion is driven to protrude out of the bearing surface to locate the physiological signal transmitter.
10. A charging device for a physiological signal transmitter receiving a physiological signal from a subcutaneous tissue of a living body and having a first electrical connecting port, comprising: a transmitter placing seat, comprising: a bearing surface placing thereon the physiological signal transmitter; and an opening aligning therewith the first electrical connecting port; a charging module, comprising: a second electrical connecting port disposed in the opening, and moveable between a first position and a second position; a third electrical connecting port connecting to a power source; and 6624270.1 49DEEBIO-PT010 a circuit assembly electrically connected to the second electrical connecting port and the third electrical connecting port for controlling a charging pattern of the physiological signal transmitter; and a controlling module controlling an electrical connection between the charging device and the physiological signal transmitter, and including: a locking portion configured to releasably confine the second electrical connecting port; and an operating portion coupled to the charging module and operable to move the second electrical connecting port to connect to the first electrical connecting port, wherein when the physiological signal transmitter is placed on the bearing surface, the locking portion unlocks the second electrical connecting port from prohibiting the operation portion from moving from the first position to the second position to be electrically connected to the first electrical connecting port.
10. The charging device as claimed in claim 9, wherein the operating portion drives the second electrical connecting port to move from the second position to the first position to separate from the first electrical connecting port, and the operating portion drives the locking portion to retract to the bearing surface for unlocking the physiological signal transmitter.
11. The charging device as claimed in Claim 10, wherein when the operating portion moves the second electrical connecting port from the second position to the first position to allow the physiological signal transmitter to be retrieved and to cause the locking portion to prohibit the second electrical connecting port from moving.
14. A charging device for a physiological signal transmitter, wherein the physiological signal transmitter is to receive and externally transmit a physiological signal from a subcutaneous tissue of a living body, and has a first electrical connecting port, comprising: a transmitter placing seat including: a bearing surface disposing thereon the physiological signal transmitter; and a first opening aligning therewith the first electrical connecting port of the physiological signal transmitter; and a charging module, including: a second electrical connecting port disposed in the first opening and moveable between a first position and a second position; a third electrical connecting port for connecting thereto a power source; a circuit component for performing charging and charging control on the physiological signal transmitter, the circuit assembly is electrically connected to the second electrical connecting port and the third electrical connecting port; a locking module being extendable or retractable on the bearing surface for releasably positioning the physiological signal transmitter, wherein the charging module is driven to move the second electrical connecting port from the first position to the second position to be electrically connected to the first electrical connecting port, and the locking module is driven to protrude out of the bearing surface to fix the transmitter.
10. A charging device for a physiological signal transmitter receiving a physiological signal from a subcutaneous tissue of a living body and having a first electrical connecting port, comprising: a transmitter placing seat, comprising: a bearing surface placing thereon the physiological signal transmitter; and an opening aligning therewith the first electrical connecting port; a charging module, comprising: a second electrical connecting port disposed in the opening, and moveable between a first position and a second position; a third electrical connecting port connecting to a power source; and 6624270.1 49DEEBIO-PT010 a circuit assembly electrically connected to the second electrical connecting port and the third electrical connecting port for controlling a charging pattern of the physiological signal transmitter; and a controlling module controlling an electrical connection between the charging device and the physiological signal transmitter, and including: a locking portion configured to releasably confine the second electrical connecting port; and an operating portion coupled to the charging module and operable to move the second electrical connecting port to connect to the first electrical connecting port, wherein when the physiological signal transmitter is placed on the bearing surface, the locking portion unlocks the second electrical connecting port from prohibiting the operation portion from moving from the first position to the second position to be electrically connected to the first electrical connecting port.
15. The charging device as claimed in claim 14, wherein when the charging module is driven to move the second electrical connecting port from the second position to the first position to separate the first electrical connecting port, the 55 6633431.1DEEBIO-PT007.6 locking module is driven to retract to the bearing surface to unlock the physiological signal transmitter.
13. The charging device as claimed in Claim 10, wherein the locking portion has an actuating end and a stopping end, the actuating end releasably prohibits the second electrical connecting port from moving, and is actuated by the physiological signal transmitter to allow the stopping end to unlock a prohibition of the second electrical connecting port.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 06/01/22 have been fully considered but they are not persuasive. 
Applicant argues that the previously made double patenting rejections of claims 1-7 and 9-18 over copending application No. 17/138,120 and of claims 1, 5, 7, 9, 10, 14, and 15 over copending application No. 17/138,999 (now US Patent No. 11,361,858) are improper because the Applicant has no intention of having “the unjustified or improper timewise extension of the “right to exclude” granted by a patent” for the present application (because the difference is 10 days of less).  
This argument is unpersuasive because this is a spurious argument because the amount of time is irrelevant. Applicant is not entitled to two distinct patents for the same or obvious inventions, in which, for example, rights could be separately sold.  
Furthermore, Applicant has argued that, for example, the cited Reference 1 includes one or more locking portions with additional functions compared to that of claim 1 of the present application.  Applicant has a similar argument regarding Reference 2. 
This argument is unpersuasive as the Reference 1 and Reference 2 teaches the claimed limitations of the pending application.  Reference 1 and Reference 2 may disclose additional limitations, but that doesn’t make the claims patentably distinct from one another.

Conclusion
Claims 1-7 and 9-19 have no prior art rejections but are not allowable due to the double patenting rejections as discussed above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683